
	

113 HR 1083 IH: No Armed Drones Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1083
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Burgess (for
			 himself and Mr. Gibson) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012 to
		  establish prohibitions to prevent the use of an unmanned aircraft system as a
		  weapon while operating in the national airspace system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Armed Drones Act of 2013 or the
			 NADA Act of 2013.
		2.Unmanned aircraft
			 systems
			(a)In
			 generalSubtitle B of title
			 III of the FAA Modernization and Reform Act of 2012 (126 Stat. 72; 49 U.S.C.
			 40101 note) is amended by adding at the end the following:
				
					337.Prohibitions to
				prevent use of unmanned aircraft system as a weapon while operating in national
				airspace system
						(a)ProhibitionsThe Secretary of Transportation may not
				authorize a person to operate an unmanned aircraft system in the national
				airspace system for the purpose, in whole or in part, of using the unmanned
				aircraft system as a weapon or to deliver a weapon against a person or
				property.
						(b)DefinitionsIn
				this section, the following definitions apply:
							(1)PersonThe
				term person has the meaning given that term in section 40102(a) of
				title 49, United States Code.
							(2)WeaponThe term weapon includes
				lethal and nonlethal
				weapons.
							.
			(b)Clerical
			 amendmentThe table of contents contained in section 1(b) of such
			 Act is amended by inserting after the item relating to section 336 the
			 following:
				
					
						Sec. 337. Prohibitions to prevent use of
				unmanned aircraft systems as weapons while operating in national airspace
				system.
					
					.
			
